         Case 1:19-cv-06205-JGK Document 34 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
RICHARD CABAN,                                     19cv6205 (JGK)

                         Plaintiff,                ORDER

             - against -

APPEALS COMMITTEE OF THE BOARD OF
NEW YORK CITY DISTRICT COUNCIL OF
CARPENTERS PENSION FUND et al.,

                    Defendants.
───────────────────────────────────

JOHN G. KOELTL, District Judge:

     The motion to dismiss for or summary judgment has been

pending since December 30, 2019. The time to respond has been

extended on multiple occasions. In the last extension, the Court

extended the time to respond to May 22, 2020 and informed the

plaintiff that if there was no response by that date, the Court

would decide the motion on the papers currently filed. The time

to respond is extended for a final time to June 19, 2020 and if

there is a response the defendants may reply by July 10, 2020.

If there is no response by June 19, 2020, the Court will decide

the motion based on the papers already submitted.

SO ORDERED.

Dated:       New York, New York
             June 2, 2020
                                          ___ /s/ John G. Koeltl______
                                                 John G. Koeltl
                                          United States District Judge
